Exhibit 10.3

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
December 2, 2008 by and among TRX, INC. (the “Borrower”) and ATLANTIC CAPITAL
BANK, as Lender (the “Lender”).

WHEREAS, the Borrower and the Lender have entered into that certain Credit
Agreement dated as of May 30, 2008 (as in effect immediately prior to the date
hereof, the “Credit Agreement”); and

WHEREAS, the Borrower and the Lender desire to amend certain provisions of the
Credit Agreement on the terms and conditions contained herein; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendments to Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:

(a) The Credit Agreement is amended by inserting the following defined terms
into Section 1.01:

“BCD Guaranty” means that certain Guaranty Agreement dated as of the First
Amendment Date made by BCD in favor of the Lender.

“BCD Guaranty Fee Letter” means that certain letter agreement between the
Borrower and BCD dated as of the First Amendment Date, which sets forth the fee
payable by the Borrower to BCD relating to the BCD Guaranty.

“BCD Travel” means BCD Travel B.V.

“First Amendment Date” means December 2, 2008.

“TRX India” means TRX Technologies India Private Limited

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code of the
State of Georgia or of any other state the laws of which are required to be
applied in connection with the perfection of Liens in any of the Collateral.

(b) The Credit Agreement is amended by deleting the defined terms “Applicable
Rate”, “Capital Expenditures”, “Consolidated EBITDA”, “Guarantors”, “Guaranty”
and “Maturity Date”, in each case in Section 1.01 in their entirety and
substituting in their place the following:

“Applicable Rate” means a per annum rate equal to: (a) with respect to Base Rate
Loans, 1.50%; (b) with respect to LIBOR Loans and Letters of Credit, 2.75% and
(c) with respect to the commitment fee, 0.50%.



--------------------------------------------------------------------------------

“Capital Expenditures” means for any period the sum of (without duplication)
(a) all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and its Subsidiaries during such period for items that are capitalized
that would be classified as “property, plant or equipment” or comparable items
on the consolidated balance sheet of the Borrower and its Subsidiaries,
including without limitation all transactional costs incurred in connection with
such expenditures provided the same have been capitalized, and (b) all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Subsidiaries during such period for the cost of developing computer
software that are capitalized on the consolidated balance sheet of the Borrower
and its Subsidiaries; provided, however, “Capital Expenditures” shall exclude
expenditures paid for with the proceeds of casualty insurance or by a landlord.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) other non-recurring expenses of the Borrower and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, (v) all non-cash items decreasing
Consolidated Net Income for such period and (vi) severance expenses incurred
during such period which benefit employees of the Borrower or its Subsidiaries
whose employment therewith has been or will be terminated, minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries for such period, (ii) all non-cash items increasing Consolidated
Net Income for such period, and (iii) the amount of any cash expenditures made
during such period related to non-recurring expenses included pursuant to item
(a)(iv) above in computing Consolidated EBITDA during any prior period.

“Guarantors” means, collectively, all Domestic Subsidiaries of the Borrower as
of the Closing Date, each other Person that from time to time becomes a party to
the Guaranty (including by execution of a Guaranty Joinder Agreement) and BCD.

 

- 2 -



--------------------------------------------------------------------------------

“Guaranty” means, collectively, (a) the Guaranty dated as of the Closing Date,
made by the Guarantors party thereto in favor of the Lender and (b) the BCD
Guaranty.

“Maturity Date” means April 30, 2010.

(c) The Credit Agreement is further amended by deleting Section 2.04(b) in its
entirety and substituting in its place the following:

“(b) Mandatory Prepayments.

(i) If for any reason the Total Outstandings at any time exceed the Commitment
then in effect, the Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.04(b) unless after the prepayment
in full of the Loans the Total Outstandings exceed the Commitment then in
effect.

(ii) In the event of a Disposition of all or substantially all of the stock or
assets of TRX India, all of the cash proceeds resulting from such sale, net of
any outstanding indebtedness of TRX India, amounts to pay any taxes incurred as
a result of such sale of any reasonable expenses of such sale, shall immediately
upon receipt by the Borrower or any of its Affiliates be paid to the Lender to
be applied against the Loans then outstanding.

(d) The Credit Agreement is further amended by deleting Section 6.06 in its
entirety and substituting in its place the following:

“6.06 Litigation. Except as set forth on Schedule 6.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.”

(e) The Credit Agreement is further amended by deleting the first sentence of
Section 6.12(d) in its entirety and substituting in its place the following:

“(d) Except as set forth on Schedule 6.12, there are no strikes, lockouts or
other material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Borrower or

 

- 3 -



--------------------------------------------------------------------------------

any of its Subsidiaries, and no significant unfair labor practice, charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority.”

(f) The Credit Agreement is further amended by deleting the first sentence of
Section 7.01 in its entirety and substituting in its place the following:

“7.01. Financial Statements. Deliver, or cause to be delivered, to the Lender,
in form and detail satisfactory to the Lender:”

(g) The Credit Agreement is further amended by deleting the “.” at the end of
Section 7.01(c), replacing it with “;” and adding the following new Sections
7.01(d), (e) and (f):

“(d) as soon as available, but in any event within 15 Business Days after the
end of each month, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such month, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
month and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding month
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail, certified by a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(e) as soon as available, but in any event within 160 days after the end of each
fiscal year of BCD, a consolidated balance sheet of BCD and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of recognized standing reasonably acceptable to the Lender,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

(f) as soon as available, but in any event within 90 days after the end of each
of the first three fiscal quarters of each fiscal year of BCD Travel, a balance
sheet of BCD Travel as at the end of such fiscal quarter, and the related
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of BCD Travel’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer,

 

- 4 -



--------------------------------------------------------------------------------

president, chief financial officer, treasurer or assistant treasurer of BCD
Travel as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of BCD Travel in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.”

(h) The Credit Agreement is further amended by deleting the “.” at the end of
Section 7.02(f), replacing it with “; and” and adding the following new
Section 7.02(g):

“(g) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and 7.01(b), a certificate in form and substance satisfactory
to the Lender and signed by the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of BCD, which certifies that
BCD maintained cash and cash equivalents at all times during the fiscal quarter
then ended in an amount not less than $15,000,000.”

(i) The Credit Agreement is further amended by deleting Section 7.12(d) in its
entirety and substituting in its place the following:

“(d) Notwithstanding the terms of Section 7.12(c), within 120 days of the First
Amendment Date, cause to be delivered to the Lender each of the items set forth
in Section 7.12(c) with respect to TRX Luxembourg, S.á.r.l. and TRX Technologies
India Private Limited.”

(j) The Credit Agreement is further amended by deleting Section 7.13 in its
entirety and substituting in its place the following:

“Section 7.13 Deposit Accounts and Treasury Management Arrangements. Within 60
days of the First Amendment Date, the Borrower shall, and shall cause each of
its Domestic Subsidiaries to, maintain its primary deposit accounts and primary
arrangements for the delivery of treasury management services with the Lender;
provided, however, that such accounts and such treasury management services are
made available to the Borrower and its Domestic Subsidiaries upon terms
(including service levels) and pricing no less favorable than those in place
with the Borrower’s existing providers of such accounts and treasury management
services. Each deposit account of the Borrower or any Domestic Subsidiary that
is not maintained with the Lender shall at all times be subject to a Qualifying
Control Agreement (as defined in the Security Agreement).”

(k) The Credit Agreement is further amended by deleting clause (i) of
Section 8.02(g) in its entirety and substituting in its place the following:

“(i) Investments in Subsidiaries (other than Domestic Subsidiaries) made after
the Closing Date not exceeding $1,000,000 in the aggregate,”

 

- 5 -



--------------------------------------------------------------------------------

(l) The Credit Agreement is further amended by deleting the proviso at the end
of Section 8.05 in its entirety and substituting in its place the following:

“(h) A Disposition of all or substantially all of the stock or assets of TRX
India; provided that (x) all of the cash proceeds resulting from such sale are
paid to the Lender pursuant to Section 2.04(b)(ii) and (y) the terms of, and the
documentation evidencing, such sale are reasonably satisfactory to the Lender;

provided, however, that any Disposition pursuant to clauses (a) through
(h) shall be for fair market value.”

(m) The Credit Agreement is further amended by deleting Section 8.11 in its
entirety and substituting in its place the following:

“8.11 Payment of Subordinated Indebtedness; BCD Guaranty Fee.

(a) Make, directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) of or in respect of, or otherwise satisfy,
any Subordinated Indebtedness, including on account of any purchase, redemption,
retirement, acquisition, cancellation or termination thereof, except regularly
scheduled payments of principal and accrued interest expressly permitted by any
Subordination Agreement.

(b) Make, directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) of or in respect of, or otherwise satisfy,
the fee described in the BCD Guaranty Fee Letter after the occurrence and during
the continuance of a Default or an Event of Default.”

(n) The Credit Agreement is further amended by deleting Section 8.12 in its
entirety and substituting in its place the following:

“8.12 Modifications to Subordinated Indebtedness; BCD Guaranty Fee Letter.
Amend, modify or change in any manner any of the terms or provisions of (a) any
Subordinated Indebtedness or any instrument or agreement evidencing, securing,
Guaranteeing or in any way otherwise relating to any Subordinated Indebtedness
or (b) the BCD Guaranty Fee Letter.”

(o) The Credit Agreement is further amended by deleting Section 8.13 in its
entirety and substituting in its place the following:

 

- 6 -



--------------------------------------------------------------------------------

“8.13 Financial Covenants.

(a) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior Leverage
Ratio at any time during the following periods to be greater than the following
ratios:

 

Period

   Consolidated Senior Leverage
Ratio

First Amendment Date to and including June 29, 2009

   1.00 to 1.00

June 30, 2009 to and including September 29, 2009

   1.50 to 1.00

September 30, 2009 to and including December 30, 2009

   1.65 to 1.00

December 31, 2009 and at all times thereafter

   1.75 to 1.00

Solely for the purposes of calculating the Consolidated Senior Leverage Ratio as
of the end of any of the Borrower’s fiscal quarters, the Borrower may calculate
Consolidated Funded Indebtedness assuming that any service fee prepayments to be
made by Expedia, Inc., American Express Company, BCD Travel, AMR Corporation or
Hogg Robinson Group plc (or by any Subsidiary or successor client entity of any
of the foregoing) to the Borrower on such date of calculation (i) have been made
to the Borrower, (ii) have been paid by the Borrower to the Lender for
application against Loans then outstanding, provided that such prepayment has
actually been received by the Borrower and paid to the Lender within 5 Business
Days after such date of calculation in amount equal or greater than the amount
the Borrower assumed in its calculations would be received. If the requirements
of the proviso in the immediately preceding sentence have not been satisfied by
the time period set forth therein, then the Borrower shall calculate the
Consolidated Senior Leverage Ratio as of such date of calculation without the
assumptions permitted by the immediately preceding sentence.

(b) Consolidated Fixed Charge Coverage Ratio. Commencing as of the fiscal
quarter ending September 30, 2008, permit the Consolidated Fixed Charge Coverage
Ratio as of the end of any fiscal quarter of the Borrower, to be less than 1.40
to 1.00.”

(p) The Credit Agreement is further amended by deleting Section 8.14 in its
entirety and substituting in its place the following:

“8.14 Capital Expenditures. Make or become legally obligated to make any Capital
Expenditure except for Capital Expenditures that in the aggregate for the
Borrower and its Subsidiaries in the fiscal year ending December 31, 2008 do not
exceed $8,000,000 and in any fiscal year thereafter (commencing with the fiscal
year ending December 31, 2009) do not exceed $4,000,000 without the prior
written consent of the Lender.”

 

- 7 -



--------------------------------------------------------------------------------

(q) The Credit Agreement is further amended by deleting the first five words of
Section 9.01(e)(i) in their entirety and substituting in their place the
following:

“The Borrower or any Subsidiary or any Loan Party…”

(r) The Credit Agreement is further amended by deleting Exhibit B attached
thereto in its entirety and substituting in its place Exhibit B attached hereto.

(s) The Credit Agreement is further amended by inserting a new Schedule 6.06 and
a new Schedule 6.12 in the form attached hereto as Schedule 6.06 and Schedule
6.12.

(t) The Credit Agreement is further amended by deleting Schedule 6.18 in its
entirety and substituting in its place a new Schedule 6.18 in the form attached
hereto as Schedule 6.18.

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Lender of each of the following, each in form and substance
satisfactory to the Lender:

(a) A counterpart of this Amendment duly executed by the Borrower, the Guarantor
and the Lender;

(b) An Acknowledgment substantially in the form of Annex 1 attached hereto,
executed by each Guarantor (other than BCD);

(c) A Guaranty Agreement substantially in the form of Annex 2 attached hereto,
executed by BCD;

(d) Payment of an amendment fee in the amount of $25,000;

(e) An opinion of counsel to BCD Holdings B.V., in form and substance
satisfactory to the Lenders; and

(f) Such other documents, instruments and agreements as the Lender may
reasonably request.

Section 3. Representations. The Borrower represents and warrants to the Lender
that:

(a) Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the Borrower
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms except as (i) the
enforceability

 

- 8 -



--------------------------------------------------------------------------------

thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors rights generally and (ii) the availability of equitable remedies may
be limited by equitable principles of general applicability.

(b) Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person; (ii) conflict with, result in a
breach of or constitute a default under the Borrower’s articles of incorporation
or by-laws or any indenture, agreement or other instrument to which the Borrower
is a party or by which it or any of its properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

Section 4. Reaffirmation of Representations by Borrower. The Borrower hereby
repeats and reaffirms in all material respects all representations and
warranties made by the Borrower to the Lender in the Credit Agreement and the
other Loan Documents to which it is a party on and as of the date hereof (except
to the extent that such representations and warranties are expressly made only
as of an earlier date) with the same force and effect as if such representations
and warranties were set forth in this Amendment in full.

Section 5. Certain References; Loan Document. Each reference to the Credit
Agreement in any of the Loan Documents shall be deemed to be a reference to the
Credit Agreement as amended by this Amendment. Each of the parties hereto agree
that this Amendment shall be deemed to be a Loan Document.

Section 6. Expenses. The Borrower shall reimburse the Lender upon demand for all
costs and expenses (including reasonable attorneys’ fees) incurred by the Lender
in connection with the preparation, negotiation and execution of this Amendment
and the other agreements and documents executed and delivered in connection
herewith.

Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

- 9 -



--------------------------------------------------------------------------------

Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

Section 12. Landlord Agreement. The Borrower has changed its headquarters
building from 6 West Druid Hills Drive, Atlanta, Georgia 30329 to The Park
Central, 2970 Clairmont Road, Atlanta, Georgia 30329 (the “New Location”), has
not delivered to the Lender a lessor’s agreement as described in Section 7(i) of
the Security Agreement. Notwithstanding the requirements for delivery of such a
lessor’s agreement set forth in Section 7(i), the Borrower agrees to deliver to
the Lender a lessor’s agreement for the New Location, executed by the landlord
of the New Location, which such agreement shall be in form and substance
satisfactory to the Lender, within 60 days of the date hereof. The Borrower
acknowledges and agrees that the failure to timely comply with this Section
shall be an immediate Event of Default under the Credit Agreement.

[Signatures on Next Page]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.

 

THE BORROWER: TRX, INC. By:  

/s/ David D. Cathcart

Name:   David D. Cathcart Title:   CFO, Secretary & Treasurer THE LENDER:
ATLANTIC CAPITAL BANK By:  

/s/ Robert Bugbee

Name:   Robert Bugbee Title:   Senior Vice President